Citation Nr: 9910946	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-41 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel








INTRODUCTION

The veteran had over 5 years of active service including from 
May 1964 to April 1993, with time lost from September 26, 
1967, to October 2, 1967, from August 20, 1968, to May 29, 
1970, and from May 30, 1970, to March 8, 1993.  An August 
1994 Army Reserve Personnel Center report, which included a 
copy of the veteran's Form DD 214, indicated he received an 
honorable discharge for his first period of active service 
and a general discharge, under honorable conditions, for a 
subsequent period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the veteran's disability 
rating for PTSD from 50 to 30 percent.  An April 1997 
supplemental statement of the case and hearing officer's 
decision restored a 50 percent disability rating for PTSD.

In a January 1999 supplemental statement of the case the RO, 
inter alia, granted entitlement to a total disability rating 
based upon individual unemployability and denied entitlement 
to special monthly compensation based upon housebound status.  
The Board notes the record does not reflect that the veteran 
perfected an appeal as to the issue of entitlement to special 
monthly compensation.  Therefore, the issue listed on the 
title page of this decision is the only matter presently 
developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected PTSD is manifested by no more than "considerable" 
impairment of social and industrial adaptability, with 
anxiety, intermittent memory impairment, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships.  The 
disability results in less than severe impairment of social 
and industrial adaptability and does not result in 
deficiencies in most areas of occupational and social 
interaction due to suicidal ideation, obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, or spatial disorientation.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996);  38 C.F.R. §§ 
4.7, 4.130; Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).






Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ( hereinafter "the Court") has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for mental disorders 
when there was evidence of "considerable" impairment of 
social and industrial adaptability.  





The next higher rating of 70 percent required evidence of 
"severe" impairment of social and industrial adaptability, 
and a 100 percent disability rating was assignable when there 
was totally incapacitating psychoneurotic symptoms bordering 
on a gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before November 
1996).

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).




The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records are negative for complaint or 
treatment related to any psychiatric disorders.  A February 
1962 report of medical history noted emotional disturbance 
manifested by nightmares which was not incapacitating.  

During an August 1993 VA social survey, the veteran reported 
he experienced difficulty sleeping, a necessity to check 
outside whenever he heard strange noises, recurring dreams 
which were military in nature, isolation, avoidance of family 
gatherings, episodes of anger and rage, difficulty expressing 
his feelings, and memories of Vietnam.  He stated he often 
thought of others who were killed in Vietnam and wondered why 
he survived.  He stated he had worked sporadically since 1968 
when he went "AWOL" and that he had difficulty with persons 
in authority.  It was noted his spouse reported the veteran 
experienced nightmares involving yelling, screaming or 
kicking.  The examiners noted the veteran's psychiatric 
symptoms included sleep disturbance, anger and rage, 
avoidance of feelings, survival guilt and anxiety reaction.


VA psychiatric examination in August 1993 included a 
diagnosis of moderate to severe PTSD.  The examiner assigned 
a GAF score of 50 to 60, and noted it represented the 
veteran's highest level of functioning for some time.  The 
veteran reported symptoms including jumpiness, difficulty 
sleeping, irritability, and recurrent thoughts of being in 
battle.  He stated his employment history had been erratic, 
and that he found it difficult to work for others.  The 
examiner noted the veteran admitted several triggers which 
stimulated anxiety-like attacks with tachycardia, rapid 
respiration and extreme jumpiness which sometimes continued 
for several days.  The veteran reported extremely disruptive 
and disturbing sleep patterns as well as nightmares.  He 
stated he was unable to forget about experiences in Vietnam, 
unable to develop any close friendships and had experienced 
difficulties in his intimate relationships.  

The examiner noted the veteran was well groomed, and his 
affect was somewhat blunted and guarded.  His mood was 
dysphoric.  His thought processes were clear and logical, 
with no signs of psychosis.  It was noted cognitive 
examination revealed the veteran was fully oriented in all 
spheres to person, place, time and situation.  His short-term 
memory was good, and he demonstrated good judgment and 
reasonable abstraction ability.  

During VA examination in January 1996, the veteran reported 
that he continued to experience difficulty sleeping and that 
he believed the problem had increased in severity since he 
moved to Hawaii because there were more "reminders" than in 
the Philippines.  It was noted the veteran continued to work 
approximately 40 hours per week, and that he appeared to have 
little difficulty functioning at work.  The examiner stated 
the veteran demonstrated a full spectrum of symptoms 
compatible with a diagnosis of PTSD, including insomnia, 
flashbacks, numbness, and symptoms indicative of hyper-
arousal.




Mental status examination revealed the veteran was oriented 
times 3 and relevant.  There was evidence of poor calculation 
and mild dysphoria, but no evidence of psychosis or homicidal 
or suicidal ideation.  The examiner noted he continued to be 
preoccupied with war memories.  Intellectually he appeared to 
be in the average range, with no evidence of significant 
impairment of judgment or insight.  There was no evidence of 
a thought disorder, and thought content revealed marked 
preoccupation with memories of Vietnam and issues of 
survival.  There was mild psychomotor retardation.  The 
diagnosis was moderate to severe PTSD.  A GAF score of 50 to 
60 was assigned, which was noted to be the highest level of 
functioning expected for the foreseeable future.  The 
examiner noted the veteran was functioning within the 
community, but that he remained symptomatic.  

In a March 1996 statement in support of the claim the veteran 
reported he had not worked since July 1995, and that he had 
quit that job because he was unable to work with others.  The 
veteran also submitted an August 1995 separation report from 
his former employer which noted he quit in July 1995.  

At his personal hearing, the veteran testified that he did 
not enjoy being with other people and that he did not trust 
anyone.  Transcript, p. 2 (November 1996).  He stated he had 
memories of Vietnam and experienced nightmares and difficulty 
sleeping.  Tr., p. 3.  He stated he had not worked since 1995 
and that he kept busy by working in the yard or wood working.  
Tr., pp.  3-4.  He stated his difficulty with his previous 
employment involved his irritability.  Tr., p. 6.  He 
reported he sometimes helped his spouse with shopping, but 
that he had recently avoided the funeral of a relative.  Tr., 
pp. 7-8.  

VA outpatient treatment records note the veteran's PTSD was 
exacerbated by family situations.  A July 1996 report noted 
an incident involving the veteran's stepmother which resulted 
in police intervention.  The examiner stated the veteran was 
adjusting to the death of his father and to conflicts with 
his stepmother.  




In his July 1998 application for a total disability rating 
based upon individual unemployability, the veteran stated 
that he had left his last job because he got very irritated 
with the people around him.  He stated he felt his boss was 
not right and quit before he got into trouble.  

During VA psychiatric examination in November 1998, the 
veteran reported he continued to dream about the war and 
stated that reminders of the war made him angry and 
irritable.  He stated he sometimes had 4 dreams a night about 
Vietnam, and that he felt he was not able to work because he 
was too irritable.  It was noted the veteran reported he 
remained active by performing household chores and helping 
his son with his farming activity.  He stated he lived with 
his spouse and daughter, but that he felt they were strangers 
to him.  He reported he avoided thoughts or feelings which 
reminded him of traumatic events, that he had markedly 
diminished interest in most activities of life with feelings 
of estrangement, that he had difficulty sleeping, and that he 
was irritable and had difficulty concentrating.

Mental status examination revealed the veteran was neatly 
groomed, with constricted affect and mild dysphoria and 
anxiety.  There was evidence of occasional mild perceptual 
distortion, but no evidence of auditory or visual 
hallucinations.  Intellect appeared somewhat below average, 
with poor fund of information and impaired concentration.  
There was no evidence of significant impairment in judgment.  
His thoughts were preoccupied with themes of mistreatment and 
past traumatic incidents.  There was no evidence of thought 
disorder, obsessional rumination or delusional development.  
Speech was low and hesitant.  There was no evidence of 
psychomotor retardation.  The diagnosis was PTSD.  A GAF 
score of 41 to 50 was assigned which represented serious 
symptoms, including extreme preoccupation with Vietnam 
memories, lack of friends and inability to maintain 
employment.


In January 1999 the RO granted entitlement to a total 
disability rating based upon individual unemployability.  The 
veteran's service connected disabilities included PTSD, 50 
percent disabling, bilateral hearing loss, 30 percent 
disabling, tinnitus, 10 percent disabling, and nose scar, 0 
percent disabling.  The combined disability rating was 70 
percent.  It was noted the veteran's nonservice-connected 
disabilities included a left wrist disorder and diabetes 
mellitus with complications including impotence.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board also notes that in November 1996 the schedular 
criteria for evaluations of psychiatric disabilities were 
amended, effective November 7, 1996.  Subsequently, in April 
1997, the RO issued a supplemental statement of the case 
which evaluated the veteran's psychiatric disorder under the 
new rating criteria and restored a 50 percent disability 
rating.

Under the Ratings Schedule criteria in effect prior to 
November 1996, the Board finds the medical evidence 
demonstrates the veteran's service-connected PTSD is 
presently manifested by no more than "considerable" 
impairment of social and industrial adaptability.  Although 
recent VA medical records show a current GAF score of 41 to 
50, indicative of "serious" symptoms, the complete record 
reflects that his functioning is also impaired by other 
service-connected and nonservice-connected disabilities.  


Previous examinations found the veteran's PTSD was "moderate 
to severe," which indicates a less than "severe" 
disability.  Therefore, the Board finds the veteran's social 
and industrial impairment due to his service-connected 
psychiatric disability is not shown to be "severe" or 
"total" under the old criteria.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent at this time.  Medical evidence 
demonstrates his service-connected PTSD is presently 
manifested by anxiety, intermittent memory impairment, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  These manifestations warrant no more than a 
50 percent disability rating under the new criteria.

Although the veteran has reported symptoms which may be 
construed as impaired impulse control, the record does not 
reflect that his irritability has resulted in recent periods 
of violence.  There is also no medical evidence of 
deficiencies in most areas of occupational and social 
interaction due to suicidal ideation, obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  Therefore, a 70 percent disability 
rating is not warranted.

There is also no medical evidence, solely attributable to the 
veteran's service-connected anxiety neurosis with PTSD, of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds a 100 percent schedular rating is not warranted.




The record reflects that the RO considered and declined to 
refer the veteran's case for an extraschedular rating.  Based 
upon a comprehensive review of the record, the Board finds 
that the regular schedular standards applied in this case 
adequately describe and provide for the veteran's PTSD.  It 
is significant to note that the schedular criteria for 
psychiatric disorders are based, in part, upon industrial 
impairment, including a 100 percent rating which has been 
considered.

Although the veteran, in essence, contends that his service-
connected PTSD results in marked interference with 
employment, the Board finds the evidence is not probative of 
severe or total industrial impairment due to this disability.  
Medical evidence shows the veteran has other service-
connected and nonservice-connected disabilities which may not 
be considered in this appeal in evaluating his ability to 
obtain substantially gainful employment. 

In addition, the record is negative for required periods of 
hospitalization related to this disorder.  Therefore, the 
Board finds entitlement to extraschedular rating 
consideration is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for PTSD.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

